Citation Nr: 1818141	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, MD


THE ISSUE

Entitlement to service connection for a left hip arthroplasty with residuals, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2017.  A transcript of that hearing is of record.  This matter was previously remanded by the Board in July 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2017 remand instructed the AOJ to obtain addendum opinions as to 1) whether it is at least as likely as not that the Veteran's current left hip disability is due to service, to include the in-service injury that resulted in his service-connected left knee disability; and 2) whether it is at least as likely as not that the Veteran's current left hip disability is caused by or aggravated by his service-connected left knee disability.  A July 2017 opinion concluded that the left hip disability is less likely than not proximately due to or the result of the Veteran's service-connected left knee disability, noting that the Veteran had degenerative joint disease of the hip as well as the knees, and that the diagnosis is a natural process of aging.  The clinician explained that the hip diagnosis of degenerative joint disease is not caused by the knee nor is it aggravated by the left knee because both joints are independent of each other.  A January 2018 addendum addressed a private positive medical opinion from June 2008, explaining that the VA clinician disagreed because there is no objective evidence to support the private opinion, and because the private opinion is over 10 years old.  Both of these addendum opinions addressed secondary service connection without addressing primary service connection, meaning that only one of the two opinions requested in the July 2017 remand has been obtained.  For this reason, the Board cannot find that there has been substantial compliance with the July 2017 remand instructions, and additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board notes that in the Veteran's March 2017 hearing testimony he argued that altered gait due to his service-connected left knee disability caused the left hip disability.  This altered gait theory has not been discussed in any of the medical opinions of record, and should be addressed upon remand.  

The Veteran's December 2007 VA examination indicated that the Social Security Administration (SSA) awarded him total disability in December 2006.  Although the Veteran did not indicate which disability was the basis of this determination, the Board notes that the Veteran's left hip replacement surgery was in October 2006 and that the Veteran testified in his hearing that he left his job because he was unable to walk, which may be related to this claim, especially as the Veteran has raised the issue of altered gait.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  The Board finds that there is a reasonable possibility that these SSA records may have a bearing on the Veteran's left hip claim, and should be requested upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability was caused by or is etiologically related to an in-service event, including an incident in October 1963 when the Veteran experienced pain in his left thigh and knee after either being tackled or stepping in a hole while playing football?

ii) If the answer to the first question is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability is caused by or aggravated by (worsened beyond the natural progression of the disease) his service-connected left knee disability?  The clinician must address the Veteran's contention that altered gait to accommodate the service-connected left knee disability caused or aggravated the left hip disability.

The opinion offered must be supported by a complete rationale.

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, afford the appropriate period for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




